Moyer, C.J.
This affidavit of disqualification filed by Andrea Yagoda, counsel for defendant, seeks the disqualification of Judge Howard E. Hall from further proceedings regarding the above-captioned case, Samuel A. Seitz v. Tobbi L. Seitz.
Affiant claims that the failure of Judge Hall to rule on objections to the July 2000 decision of the magistrate has resulted in prejudice to her client. R.C. 2701.03 requires a finding that a trial judge has a bias, prejudice, or other disqualifying interest before that judge can be disqualified from a pending case. While a delay in ruling on objections to the magistrate’s decision may have adverse consequences to the defendant, affiant has failed to present any evidence that the delay is the product of bias or prejudice on the part of Judge Hall toward her or her client. To hold otherwise would afford each litigant who is adversely affected by the action or inaction of a judge the opportunity to seek the judge’s disqualification.
*1231For these reasons, the affidavit of disqualification is found not well taken and is denied. The case shall proceed before Judge Hall.